Citation Nr: 1014599	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
stomach ulcers.

5.  Entitlement to service connection for a right ear 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2009 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In August 2009 the Veteran withdrew his hearing request and 
in October 2009 his fiduciary confirmed this withdrawal.  
Therefore, adjudication of the appeal may go forward without 
scheduling the claimant for a hearing.

The RO considered the right ear claim as a petition to 
reopen.  However, this claim was never previously denied by 
the Board or the RO.  In this regard, it is noted that the 
April 1961 Board decision denied entitlement to service 
connection for a left ear condition.  As such, the Board has 
restyled the issue to reflect that it will be reviewed on a 
de novo basis.  This characterization is beneficial not 
prejudicial to the Veteran as he is receiving a "fresh" 
look at his claim and is entitled to the full complement of 
VA's duty to notify and assist under the Veterans Claims 
Assistance Act (VCAA), provided he meet underlying regulatory 
requirements.

A claim for a total rating based on individual 
unemployability (TDIU) was raised by the Veteran in an August 
2009 statement, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In an April 1961 decision, the Board denied service 
connection for a left ear disability. 

2.  In an April 2008 decision, the Board denied service 
connection for tinnitus and most recently denied the 
Veteran's applications to reopen his claims of service 
connection for schizophrenia and stomach ulcers. 

3.  Evidence received since the April 1961 and April 2008 
Board decisions are cumulative of that previously of record.

4.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with a 
right ear disability at any time during the pendency of the 
appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left ear disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159, 3.303 (2009).

3.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2009).

4.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for stomach ulcers.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 3.311 
(2009).

5.  A right ear disability was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

As to the applications to reopen and the service connection 
claim, the Board also finds that the written notice provided 
in December 2008, prior to the February 2009 rating decision, 
along with the written notice provided in March 2009 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including, as to the 
claims to reopen, notice of the specific elements required to 
establish service connection (to include the elements that 
were found insufficient in the previous denial as required by 
the Court in Kent, supra,) and, as to all the claims, notice 
of the regulations governing disability ratings and effective 
dates as required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, even if the above 
letters did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the rating decision, 
statement of the case, and supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the duty to assist, the Board finds that VA has secured 
all available and identified pertinent evidence and conducted 
all appropriate development.  Specifically, the record shows 
that VA has obtained and associated with the claims files all 
available and identified in-service and post-service records 
including the Veteran's records from the Lexington VA Medical 
Center.  In this regard, while the record showed that the 
Veteran was in receipt of Social Security Administration 
(SSA) disability benefits at one time and the records are not 
found in the claims files, the Board finds that VA 
adjudication of the appeal may go forward without these 
records because in April 2006 the SSA notified VA that the 
Veteran's records had been destroyed and the Veteran and/or 
his fiduciary were notified that these records were not 
available in April 2006 and March 2007.  

As to the service connection claim for a right ear 
disability, while VA did not provide the Veteran with an 
examination, the Board finds that VA had no obligation to do 
so in connection with the current appeal because service 
treatment records and post-service treatment records are 
negative for a diagnosis of a chronic disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) (holding that, if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (holding that VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims to Reopen

The Veteran contends that his left ear disability, tinnitus, 
schizophrenia, and stomach ulcers were caused by his military 
service.  It is also alleged that these disabilities were 
caused by his exposure to radiation while serving in Japan at 
the close of World War II.  Lastly, it is requested that the 
Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the April 1961 Board decision as to the left 
ear disability claim and consideration to all of the evidence 
received since the April 2008 Board decision as to the 
tinnitus, schizophrenia, and stomach ulcers claims in light 
of the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disease processes, 
including a psychosis and peptic ulcers, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

With regard to radiation exposure, VA laws and regulations 
also provide service connection may be established not only 
on a direct basis under 38 C.F.R. § 3.303 and a presumptive 
basis under 38 C.F.R. §§ 3.307, 3.309(a) as outlined above, 
but on a presumptive bases under 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d) and under 38 C.F.R. § 3.311.  See Combee v. 
Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

Specifically, if a veteran participated in service in a 
radiation-risk activity (as defined by statute and 
regulation) and, after service, developed one of the 
specifically enumerated cancers, it will be presumed that the 
cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).

Similarly, if a veteran was exposed in service to ionizing 
radiation and, after service, developed one of the 
specifically enumerated diseases within a period specified 
for each by law, then his claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in-service.  38 
C.F.R. § 3.311.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that since 
the April 1961 and April 2008 Board decisions denied the 
Veteran's claims, VA has received medical records and written 
statements in support of the claims from the Veteran and his 
representative.  

As to the medical evidence, they show the Veteran's continued 
post-service complaints and/or treatment for various 
psychiatric and gastrointestinal disorders as well as 
difficulty hearing.  They also show for the first time his 
use of hearing aids.  However, they do not show the Veteran 
being diagnosed with a left ear disability or tinnitus.  
38 C.F.R. §§ 3.303, 3.385; McClain, supra.  Moreover, they do 
not show the Veteran being diagnosed with a radiogenic 
disease.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.307, 
3.309(d), 3.311.  Likewise, they are negative for evidence 
which shows the Veteran had a compensable level of a 
psychosis and/or peptic ulcer in the first post-service year.  
See 38 C.F.R. §§ 3.307, 3.309(a).  Similarly, the records do 
not show in-service treatment for the claimed disorders, 
demonstrate continuity of symptomatology for any of the 
claimed disorders, or include a medical opinion linking any 
of these post-service disorders to a disease or injury that 
occurred while on active duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Therefore, the Board finds that this additional evidence does 
not relate to an unestablished fact necessary to substantiate 
the claims because it does not show that the Veteran has a 
left ear disability, tinnitus, schizophrenia, and/or stomach 
ulcers due to his military service including due to his 
alleged radiation exposure.  For this reason, this evidence 
is not new and material as it is cumulative of evidence 
previously considered.  38 C.F.R. § 3.156.

As to the written statements from the Veteran and his 
representative, these statements amount to nothing more than 
their continued claims that the claimant has a left ear 
disability, tinnitus, schizophrenia, and stomach ulcers and 
these disabilities were caused by his military service 
including his alleged radiation exposure.  These claims were, 
in substance, before the Board when it last decided the 
claims in April 1961 and April 2008.  Then, as now, lay 
persons not trained in the field of medicine, to include the 
claimant and his representative, are not competent to offer 
an opinion regarding such medical questions as to whether the 
claimant has a current disability due to military service 
because such an opinion requires medical training which 
neither the claimant or his representative posses.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that the claimant has a left 
ear disability, tinnitus, schizophrenia, and stomach ulcers 
due to his military service is not new evidence within the 
context of 38 C.F.R. § 3.156.  

Without new and material evidence the claims may not be 
reopened.  Therefore, the benefits sought on appeal are 
denied.  Because the claimant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




The Claim for Service Connection

The Veteran contends that he has a right ear disability due 
to his military service.  It is also alleged that this 
disability was caused by his exposure to radiation while 
serving in Japan at the close of World War II.  Lastly, it is 
requested that the Veteran be afforded the benefit of the 
doubt.

Initially, the Board acknowledges that the record shows that 
the Veteran served in Japan at the close of World War II.  
Moreover, the Board finds that the Veteran is both competent 
and credible to report that he had had right ear problems, 
such as draining, pain, and hearing loss since that time.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

However, the Board notes that service treatment records, 
including the August 1946 separation examination, are 
negative for a right ear disability and any radiogenic 
disease.  38 C.F.R. §§ 3.309(d), 3.311.  In fact, the August 
1946 separation examination specifically noted that he had no 
abnormalities of the ears and hearing was 15/15 on whispered 
voice testing.  

Likewise, while the post-service record shows the Veteran 
uses hearing aids, they are negative for a chronic right ear 
disability including any radiogenic disease.  Id; 38 C.F.R. 
§ 3.385.  Moreover, to the extent the record shows the 
Veteran's complaints of right ear pain, the Court has said 
that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

Furthermore, the Board does not find the Veteran's or his 
representative's assertions to be competent evidence of a 
current disability because as lay persons they do not have 
the required medical expertise to diagnose a specific and 
chronic disease process of the right ear because such a 
diagnosis requires medical expertise which they do not have.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with a right 
ear disability at any time during the pendency of his appeal.  
See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
entitlement to service connection for a right ear disability 
must be denied on a direct and presumptive basis.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.309(a), (d), 3.311; 
Combee, supra. 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for a left ear disability is denied.

The application to reopen a claim of entitlement to service 
connection for tinnitus is denied.

The application to reopen a claim of entitlement to service 
connection for schizophrenia is denied.

The application to reopen a claim of entitlement to service 
connection for stomach ulcers is denied.

	(CONTINUED ON NEXT PAGE)





Service connection for a right ear disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


